Judgments reversed as to defendant Rochester Railways Co-Ordinated Bus Lines, Inc., on the law and the facts and a new trial granted, with costs to the appellant to abide the event, and otherwise affirmed, with costs. Memorandum. The admission in evidence of the testimony of George H. Nunn given on the trial of another action was material error; and without that testimony the judgment against the defendant Bus Lines, Inc., was contrary to and against the weight of the evidence. All concur. (The judgment affirms a City Court judgment for damages in an *762automobile negligence action.) Present — Sears, P. J., Taylor, Edgcomb, Crosby and Lewis, JJ.